Citation Nr: 1635608	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-38 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for infertility.

2.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1980 to October 1984 and from February 1988 to March 1989.  The Veteran's first period of service was under honorable conditions; however his second period of service from February 1988 to March 1989 was under conditions other than honorable.  Further, the Veteran has asserted that his claimed conditions occurred as a result of his first period of service from October 1980 to October 1984.  Thus, the Board will only consider whether service connection for infertility and a sinus disability is warranted based on the Veteran's first period of service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues on appeal were previously remanded by the Board in March 2012, July 2014, and April 2015.  As discussed in greater detail below, additional development is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its April 2015 remand, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature of his infertility.  The examiner was asked to opine whether the Veteran's infertility was causally or etiologically related to his service from October 1980 to October 1984, to include whether it was a residual of his in-service complaints of urethra discharge, testicular pain, and provisional diagnosis of spermatocele.  The examiner was also asked to consider and discuss the September 2011 opinion from the Veteran's private physician, Dr. H. B.

The Veteran was afforded a VA examination in August 2015.  The examiner confirmed a diagnosis of infertility, and opined that it was less likely than not related to service, explaining that possible etiologies for the infertility included obstruction of the vas deference duct, congenital causes, germ cell arrest, and ductal obstruction at the epididymis.  He stated that the Veteran's low sperm count was not typical of infectious-related causes that he experienced during service.  The examiner noted that the Veteran's findings were more consistent with congenital, obstructive, or developmental causes.  He acknowledged that his opinion contradicted Dr. H. B.'s September 2011 opinion.

Dr. H. B.'s positive opinion stated that the Veteran's virulent infection caused irreparable scarring which resulted in infertility.  The Board observes that the August 2015 VA examination report noted that physical inspection of the Veteran's epididymis was normal.  However, a service treatment record dated October 5, 1981 noted the Veteran's recent treatment for gonorrhea urethritis, and an impression of right epididymal scarring status post epididymitis.  

The August 2015 VA opinion did not address this aspect of the Veteran's in-service medical records or of Dr. H. B.'s September 2011 opinion.  Additionally, the examiner did not comment on the Veteran's reports of having conceived two children prior to entering the Marine Corps, which would suggest a cause other than a congenital or developmental condition.  See September 2011 Hearing Transcript, pp. 12-15, and April 2012 statement from the Veteran's mother, B. B.  

Thus, additional medical clarification is required to assess whether the Veteran's documented epididymal scarring resulted in his infertility.  If the VA examiner continues to find that Dr. H. B.'s opinion is not supported by either the evidence of record or the general body of medical knowledge, the examiner should explain why.

The Veteran asserts that his sinus disability is related to his infertility, and thus the Veteran's claim for infertility could determine the outcome of the sinus claim.  The two claims are consequently inextricably intertwined and the sinus claim must be remanded to await disposition of the claim for infertility.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for his claimed disabilities.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims.

3.  Return the Veteran's claims file to the examiner who conducted his August 2015 VA examination for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed below.  If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred, to include this remand.  

Based on the review of the Veteran's claims file, the examiner is asked to opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current infertility is causally or etiologically related to the Veteran's period of service from October 1980 to October 1984, to include whether it is a residual of his documented right epididymal scarring status post epididymitis.  

The examiner is asked to note whether the Veteran has scarring of the epididymis, and discuss the Veteran's reports of being fertile prior to his first period of service.  

The examiner is also asked to reconcile his opinion with the September 2011 medical opinion from Dr. H. B.  If the examiner continues to find that Dr. H. B.'s opinion is not supported by either the evidence or the general body of medical knowledge, the examiner should explain why that is the case.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After ensuring that the requested actions have been completed, the AOJ should verify that the remand directives have been properly followed and take any other development actions deemed necessary.  Then the AOJ should readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




